—Appeal by the defendant from two judgments of the County Court, Rockland County (Nelson, J.), both rendered January 8, 1999, convicting him of criminal possession of a controlled substance in the second degree under Indictment No. 98-00144, and criminal possession of a controlled substance in the fifth degree under Indictment No. 98-00202, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Contrary to the defendant’s contention, the County Court acted properly in imposing both a mandatory surcharge and directing restitution. Since, at the time of the sentencing, the defendant had not yet made restitution, the County Court had the power to direct the defendant to pay both restitution and the mandatory surcharge (see Penal Law § 60.35 [6]; People v Quinones, 95 NY2d 349 [2000]). Florio, J.P., S. Miller, Friedmann, Townes and Mastro, JJ., concur.